DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on April 2, 2021.

3.	Claims 1-6, 8-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 Although the prior art disclose several claimed limitations, none of the references teaches:
 	 “wherein the altitude controller is configured to alter the float altitude based on the output location data, and the lateral propulsion controller is configured to manage at least one of the location or movement of the lighter-than-air vehicle based on the output location data.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661